PER CURIAM.
Motion for an appeal from a judgment of the Powell Circuit Court, Hon. Ervine Turner, Judge, awarding appellees $2,000 damages done their farm by appellant in constructing an electric line across same.
To reverse the judgment appellants argue: 1. The damages are excessive; 2. the verdict was not sustained by sufficient evidence and is contrary to the law; 3. the court erred in instructing the jury.
An examination of the record, the briefs and authorities cited therein convinces us there is no merit in any of the contentions of appellant, therefore the motion for appeal is overruled and the judgment is affirmed.